298 S.W.3d 928 (2009)
The MASONIC TEMPLE ASSOCIATION OF ST. LOUIS and The Society for the Preservation of the Masonic Temple, Appellants,
v.
Jeremiah Jay NIXON, Defendant, and
Compass, Square and Star, Inc., Respondent.
No. ED 92726.
Missouri Court of Appeals, Eastern District, Division Four.
December 15, 2009.
James A. Stemmler, St. Louis, MO, for Appellant.
Alan E. Dewoskin, Richard J. Keyes, John F. Bild, Peter D. Kerth, St. Louis, MO, Scott C. Harper, Aaron I. Mandel, Clayton, MO, Bruce King, Hillsboro, MO, for Respondent.
Before KURT S. ODENWALD, P.J., GEORGE W. DRAPER III, J., and ROY L. RICHTER, J.

ORDER
PER CURIAM.
The Masonic Temple Association of St. Louis, et al. (hereinafter, "Temple") appeals from the trial court's judgment with respect to several orders it entered directing the payment of the attorneys' fees of Compass Square & Star, Inc. (hereinafter "Compass") and its directors and officers, Clay Banks, Louise Meffert, and Loretta Boenzle. Temple raises eight points on appeal and filed a motion to dismiss the appeal for lack of jurisdiction.
We have reviewed the briefs of the parties and the legal file. No error of law appears. Temple's motion to dismiss which was taken with the case is denied. Clay Banks' motion requesting attorney's fees on appeal is granted in the amount of $10,084.14. Louise Meffert's motion requesting attorney fees is granted in the amount of $7,980.00. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).